Citation Nr: 0527737	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to June 
1980.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which denied the veteran's claim for service connection 
for bilateral glaucoma.  The RO also denied a compensable 
rating for bilateral lattice degeneration, and a more recent 
July 2003 decision of the RO in Hartford, Connecticut, denied 
service connection for bilateral hearing loss.

The Board issued a decision on July 11, 2005, denying a 
compensable rating for bilateral lattice degeneration, and 
denying service connection for bilateral glaucoma - to 
include on a secondary basis, and service connection for 
bilateral hearing loss disability.  Since, however, the 
veteran had requested a hearing before the Board prior to 
that decision, and there was confusion over whether he 
withdrew his hearing request, the Board allowed him to 
testify at a videoconference hearing in August 2005.  And 
this, in turn, required the Board to vacate that prior 
decision (under separate cover) to consider his hearing 
testimony.

During his August 2005 videoconference hearing, the veteran 
submitted additional evidence and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. § 20.1304(c) 
(2005).

Also during the August 2005 videoconference hearing, the 
veteran and his representative withdrew from appellate 
consideration the claims for service connection for bilateral 
glaucoma and for a compensable rating for the bilateral 
lattice degeneration.  See page two of the transcript of that 
proceeding.  So those claims are no longer before the Board.  
38 C.F.R. § 20.204 (2005).  This leaves only the claim for 
service connection for bilateral hearing loss.  
Unfortunately, though, this claim must be further developed 
before being decided.  So it is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part concerning this claim.


REMAND

As mentioned, the veteran waived his right to have the 
additional evidence submitted during his recent August 2005 
videoconference hearing initially considered by the RO.  
38 C.F.R. § 20.1304(c).  This additional evidence consist of 
a December 2004 VA outpatient treatment (VAOPT) audiology 
report.  However, he also identified other evidence during 
his videoconference hearing that was not on file; 
specifically, he mentioned the results of an August 15, 2005, 
hearing test at a VA medical center.  As VA has notice of 
these records and their possible relevance to this appeal, 
they must be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) and 38 C.F.R. § 3.159(c)(2) (2005).

The veteran's April 1978 military entrance examination 
revealed that he had a 
40-decibel threshold of hearing at 4,000 Hertz in his right 
ear.  The hearing in his left ear was within normal limits at 
all relevant frequencies.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).  

There is no further evidence in service concerning the 
veteran's hearing acuity, and he was not given an audiometric 
evaluation when discharged from service in June 1980.  But 
from his recent hearing testimony, he is alleging that he 
sustained acoustic trauma in service aboard a ship while at 
battle stations, and that this either caused or aggravated 
his hearing loss.



Under 38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. § 3.304(b) 
(2005), where no preexisting condition is noted during a 
service entrance examination, the veteran is presumed to have 
been in sound condition.  The burden falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability both preexisted and 
was not aggravated during service.  The government may show a 
lack of aggravation by establishing there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition, 
under 38 U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected benefits.  If 
the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the veteran's claim is one of 
direct service connection.  See VAOPGCPREC 3-2003 (July 16, 
2003).

So the RO must readjudicate the claim for service connection 
for hearing loss, at least in the right ear, in light of the 
new guidelines set forth in 
VAOPGCPREC 3-2003.  

Lastly, the veteran testified that he had been unemployed 
since 1990.  See page 7 of the transcript of the 
videoconference hearing.  It is unclear whether he has ever 
claimed or is in receipt of Social Security Administration 
(SSA) disability benefits.  So this should be clarified.  And 
if he is, then the duty to assist mandated by 38 U.S.C.A. 
§ 5103A (West 2002) includes obtaining any SSA disability 
benefits award and the underlying medical records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Murincsak v. Dewinski, 2 
Vet. App. 363 (1992).

Accordingly, the claim for bilateral hearing loss is remanded 
to the RO (via the AMC) for the following development and 
consideration:   

1.  Obtain all VAOPT records pertaining to the 
veteran's hearing since December 2004 - 
including, in particular, the results of 
VA audiology testing reportedly conducted on 
August 15, 2005.  Associate these records with 
the other evidence in his claims file.  



2.  Ask the veteran to clarify whether the Social 
Security benefits that he is receiving are based 
on disability rather than merely his retirement.  
If he reports receiving Social Security 
disability benefits, contact the SSA and obtain a 
copy of the decision concerning his claim with 
that agency, including any medical records used 
to make the decision, copies of any hearing 
transcripts, etc.  If the RO learns that the 
records sought do not exist or that further 
efforts to obtain them would be futile, this must 
be specifically indicated in the record.   

3.  Also ask the veteran to specify when and 
where he has received treatment since service for 
bilateral hearing loss.  

With respect to any such records that are not on 
file, request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since his discharge from military service.

*This also includes, but is not limited to, 
requesting that he submit copies of all relevant 
records in his possession that he has not 
previously submitted.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  



4.  Schedule the veteran for a VA audiology 
examination to determine the nature, time of 
onset, and etiology of his claimed bilateral 
hearing loss.  Specifically, the examiner should 
render an opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that any pre-service hearing loss in 
the right ear underwent a permanent increase in 
severity during active service beyond its natural 
progression and whether any current hearing loss 
in the veteran's left ear is of service origin.  
This includes determining whether it is at least 
as likely as not that any sensorineural hearing 
loss (in either ear or both) manifested within 
one year after his discharge from the military in 
June 1980.  

Please discuss the rationale for all opinions 
provided.  If, however, an opinion cannot be 
rendered without purely speculating, 
please indicate this, too, and explain why this 
is not possible.

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.

All necessary diagnostic testing and evaluation 
should be done and the examiner should review the 
results of any testing prior to completion of the 
examination report.

5.  Then readjudicate the claim based on any 
additional evidence obtained.  In this 
readjudication, the claim for service connection 
(especially as it relates to the right ear, 
specifically) must be considered in light of the 
guidelines established in VAOPGCPREC 3-2003 (July 
16, 2003).

If the claim is not granted to the veteran's 
satisfaction, send him and his representative an 
SSOC and give them time to respond.



Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

